UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month ofOctober 2015 Commission File Number: 001-15102 Embraer S.A. Av. Brigadeiro Faria Lima, 2170 12227-901 São José dos Campos, São Paulo, Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F x Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ¨ EMBRAER RELEASES THIRD quarter 2015 results HIGHLIGHTS Q In 3Q15, Embraer delivered 21 commercial and 30 executive (21 light and 9 large) jets. Deliveries in the first nine months of 2015 were 68 commercial and 75 executive (57 light and 18 large) jets; Q During 3Q15, the Company closed 20 firm orders for the current generation of the E-Jets commercial jets, reaching a total of 146 firm orders of both the current and second generationE-Jets commercial aircraft year-to-date; Q The Commercial Aviation segment’s book-to-bill surpassed 2 times over the first nine months of 2015; Q The Company’s firm order backlog ended 3Q15 at US$ 22.8 billion. This compares to US$ 22.9 billion in backlog at the end of 2Q15 and $20.9 billion at the end of 2014; Q As a result of aircraft deliveries, coupled with revenues from the Company’s Defense & Security business, 3Q15 revenues were US$ 1,284.6 million, representing year-over-year growth of 3.6% ; Q EBIT and EBITDA 1 margins were 6.6% and 12.3%, respectively, in 3Q15, improving from EBIT margin of 5.5% and EBITDA margin of 11.0% in 3Q14; Q 3Q15 Net loss attributable to Embraer Shareholders and Loss per basic ADS totaled US$ (109.6) million and US$ (0.6013), respectively. Excluding deferred income tax and social contribution, adjusted net income was US$ 71.5 million, or US$ 0.3923 per basic ADS; Q The Company’s Free Cash Flow during 3Q15 was US$ (115.3) million; Q Embraer reiterates all aspects of the Company’s financial and delivery guidance for 2015. Main financial indicators [2] in millions of U.S dollars, except % and earnings per share data IFRS 1Q15 2Q15 3Q14 3Q15 YTD15 Revenue 1,055.9 1,513.2 1,239.7 1,284.6 3,853.7 EBIT 79.6 102.2 68.1 84.4 266.2 EBIT Margin % 7.5% 6.8% 5.5% 6.6% 6.9% EBITDA 149.1 177.6 135.9 158.0 484.7 EBITDA Margin % 14.1% 11.7% 11.0% 12.3% 12.6% Adjusted Net Income ² 48.3 122.5 92.6 71.5 242.4 Net income (loss) attributable to Embraer Shareholders (61.7) 129.3 (10.7) (109.6) (42.0) Earnings (loss) per share - ADS basic (US$) (0.3370) 0.7096 (0.0584) (0.6013) (0.2304) Net Cash (Debt) (535.1) (464.5) (279.7) (643.9) (643.9) (1) Derived from unaudited financial information. 1
